DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-16-2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumitaka ( JP2010065309) in view of Asai (JP2010263126) in view of Rossman (US 20020146512).
Fumitaka is directed towards a method for pre-coating an inner surface of a chamber, including the showerhead and the surface of a substrate-supporting support base (susceptor, abstract).  It further teaches that the pre-coating is formed by sequentially depositing multiple titanium films (up to 33 films exemplified to be used to build up the desired thickness for each of a lower temperature coating and a higher temperature coating) to build up the desired pre-coating thickness, such as titanium precoating by supplying gas mixtures of TiCl4 (metal source) and H2 (hydrogen-containing) gas with chosen flowrates to the internal space to deposit each of those layers via plasma CVD [0042], these gases can be supplied as a premix [0023].    It teaches that the metal source gas and the hydrogen-containing gas are supplied at ranges of flow rates with the resulting range of taught ratios of their flow rates.  
In addition to teaching that plural films (up to 33) are deposited at lower temperatures while being place on a susceptor (support) that is heated for the coating, Fumitaka teaches that the temperature of the (up to 33 film) depositions for the lower temperature coating is a result effective variable controlling the stability and particle generation of the deposited films [0035-0036] and teaches depositing the films at different temperatures between 350oC and 680oC [0039-0041].  
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “a temperature of a support base in the act of forming the first film and a temperature of the support base in the act of forming the second film are set to be equal ” through process optimization such as for plural films of the lower temperature coating or for plural films of the higher temperature coating, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
Furthermore,  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Fumitaka specifically exemplifies (but does not limit) varying the flow rate for the metal source gas to be 1-20mL/min and the flow rate for hydrogen-containing gas to be 250-5000ml/min for each of the deposited layers which will result in an exemplary ratios of the flow rates [0043].  Thus it is readily apparent for the flow rates and ratio of flow rates for the processing to vary up and down within those taught ranges for the different depositions.  However, it does not specifically teach controlling the ratio of hydrogen to metal source gas.
	Asai is also directed towards depositing titanium films using titanium chloride and hydrogen reactant gases via plasma CVD and it teaches that one of the issues with depositing such films is the potential for poor step coverage [0008-0009].  It teaches that this can be controlled by adjusting the flow rates for the reactant gases (they are result effective variables) [0011] and furthermore by controlling the ratio of those gases (controlling the ratio of hydrogen in hydrogen gas to chlorine in the metal precursor gas present in the chamber during deposition, so the precursor ratio is also a result effective variable) [0013-0015].  As shown in figure 9, the flow rates also control the deposition rate, with higher metal precursor flow rates producing faster deposition [0019,0051] as long as there is sufficient hydrogen flow rate to react [0048].  Furthermore, the ratio of the flow rate of hydrogen to metal source further affects the amount of chlorine remaining in the film, with using a lot of hydrogen (a higher ratio of hydrogen to metal precursor) will reduce the amount of residual chlorine and produce a better quality film [0040].
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed relative flow rates and ratios of flow rates for for each of the deposited (up to the exemplified 33, which includes first through fifth films) pre-coating layers, through process optimization (controlling both the speed of the process and the conformality and quality of deposition for each layer so that it is sufficient for each layer), including having the first ratio of a flow rate of hydrogen-containing gas to a flow rate of the metal source gas in the first gas set to be higher than the second and third ratio for a second and third film, as well as having a flow rate of the metal source gas in the first gas for depositing the first layer set to be lower than the flow rate of the metal source gas in the second gas and third gas for the second and third layers (as well as all of the other specific relative values claimed in dependent claims), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Fumitaka exemplifies controlling the pressure of the depositions to be somewhere from 400-1333Pa [0049].  Thus it is obvious for the pressure for the processing to vary up and down within those taught ranges for the depositions.  
Furthermore, the pressure of the deposition is the concentration of the gases present.  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Fumitaka does not teach what the effect is of controlling the total pressure during deposition.
Rossman is also directed towards depositing seasoning films (abstract).  It teaches that the total pressure during deposition controls the purity of the film, with lower pressures having higher purity (less of the metal reactant precursor components that aren’t metal) and higher purity seasoning films are desired [0024].  Thus the deposition pressure is a result effective variable controlling the purity of the deposited film.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed relative pressures for each of the deposited (up to the exemplified 33, which includes first through fifth films) pre-coating layers, through process optimization (controlling both the quality of deposition for each layer so that it is sufficient for each layer), including having the internal pressure during forming the first film to be less than that used during deposition of the second film (as well as all of the other specific relative values claimed in dependent claims), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claims 1-3, and 9).
Claims 4-5 and 10-11: Fumitaka exemplifies controlling the pressure of the depositions to be somewhere from 400-1333Pa [0049].  Thus it is obvious for the pressure for the processing to vary up and down within those taught ranges for the depositions.  Furthermore, the pressure of the deposition is the concentration of the gases present.  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the claimed pressures and relative pressures for each of the different depositions through process optimization of the concentrations of the reactants for each deposition, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 11, 12 and 14).
Claims 6-8, 12, 15-17, and 20:  Fumitaka teaches that the layers can be titanium precoating layers produced by supplying gas mixtures of TiCl4 (metal source) and H2 (hydrogen-containing) gas (claims 6 and 15) with argon (inert gas)  or they can be nitride titanium deposited by using TiCl4 (metal source) and NH3 (ammonia, hydrogen-containing) gas (claims 7 and 16) and argon (inert gas), or they can be some combination of both, used to deposit each of those layers via generating a plasma with these gases [0042], these gases can be supplied as a premix [0023] (claims 8, 12, and 20).
Since Fumitaka teaches making some of the (e.g. 33) layers titanium and some titanium nitride, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit layers that could be considered the first, second, third, and fifth using titanium tetrachloride and hydrogen to deposit titanium and to deposit a layer that can be considered a fourth layer using titanium tetrachloride and ammonia, since that one specific form of what is taught when it teaches producing the stack using the different materials and doing so would produce no more than predictable results (claim 17).
Claims 13 and 14: Fumitaka teaches that the temperature of deposition is a result effective variable controlling the stability and particle generation of the deposited films [0035-0036] and teaches depositing the films at different temperatures between 350oC and 680oC [0039-0041].  Thus it is obvious for the temperature for the processing to vary up and down within those taught ranges for the depositions.  Furthermore,  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the claimed temperatures and relative temperatures for each of the different depositions through process optimization stability and particle generating ability for each deposition, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)
Claims 18 and 19: Fumitaka teaches that the purpose of the precoating process, is to  after precoating the inner surface of the chamber, placing a substrate on the support base and forming a metal-containing film on  the substrate by supplying a process gas including the metal source gas and the hydrogen-containing gas to the internal space [0044-0045](claim 18).  Fumitaka further teaches that the temperature of the precoating process can be the same as that of the the titanium deposition process (on the wafer)[0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the same temperature for a layer that can be considered the fifth layer of the precoating as the titanium deposition process on the substrate because Fumitaka teaches using such temperatures for the precoating layers (claim 19).
Response to Arguments
Applicant's arguments filed 06-16-2022 have been fully considered but they are not persuasive.
The prior art teaches that the ratio of the flow rates of the reactants in the prior art is recognized as a result effective variable to determine the step coverage (a measure of quality) of the deposited film.  It also recognizes that the internal pressure during deposition is a result effective variable determining the purity of the deposited film.  A practitioner is motivated to adjust these to adjust the quality of each deposited layer and the time required to deposit them, to produce a coating with a sufficient quality purity and thickness for the required application in an acceptable amount of time.

In response to applicant's argument that controlling the deposition parameters affects adhesion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art to control the quality of the deposited films cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Additionally, applicant has not shown that these claimed relationships necessarily produce improved adhesion, such as for any film deposited with a metal precursor and with hydrogen present. 
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712